Court of Appeals
                         First District of Texas
                                  BILL OF COSTS

                                   No. 01-13-00354-CV

                                    Alfred F. Bernat

                                           v.

                             Tomas Sotelo and Benancia Sotelo

          NO. 1016865 IN THE CO CIVIL CT AT LAW NO 4 OF HARRIS COUNTY



TYPE OF FEE       CHARGES              PAID/DUE             STATUS       PAID BY
   MT FEE           $15.00             04/03/2014                PAID     ANT
   MT FEE           $15.00             02/20/2014                PAID     ANT
   MT FEE           $10.00             01/31/2014                PAID     ANT
   MT FEE           $10.00             12/19/2013                PAID     ANT
   MT FEE           $10.00             12/13/2013               E-PAID    APE
E-TXGOV FEE         $5.00              08/08/2013               E-PAID    APE
E-TXGOV FEE         $5.00              07/12/2013               E-PAID    APE
   MT FEE           $10.00             07/12/2013               E-PAID    APE
   MT FEE           $10.00             07/01/2013                PAID     ANT
   MT FEE           $10.00             06/10/2013                PAID     ANT
   FILING          $175.00             05/20/2013                PAID     ANT
CLK RECORD          $98.00             05/07/2013                PAID     ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $373.00.
                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this March 13, 2015.